Case 9:19-cv-80697-AHS Document 141 Entered on FLSD Docket 07/08/2020 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                Civil No. 19-80697-CIV-Singhal/Matthewman

  LYNDA SCARBERRY DILLON,
  Individually and as Personal
  Representative of the Estate
  of JOHN THOMAS DILLON,
  IV, deceased,

           Plaintiff,
  vs.

  SUNBELT RENTALS, INC., a
  foreign Corporation; JOHN DOE,
  and VANDERLANS & SONS, INC.,
  a foreign corporation,

        Defendants.
  __________________________________

      ORDER DENYING PLAINTIFF’S RENEWED MOTION FOR SANCTIONS [DE 113]

           THIS CAUSE is before the Court upon Plaintiff, Lynda Scarberry Dillon’s (“Plaintiff”)

  Renewed Motion for Sanctions Related to Defendant’s Failure to Timely Disclose Information,

  Respond to Discovery, and Update Initial Disclosures (“Motion”) [DE 113]. This matter was

  referred to the undersigned by the Honorable United States District Judge Raag Singhal. See DE

  38. Defendant, Sunbelt Rentals, Inc., (“Sunbelt”) has filed a response [DE 120], to which Plaintiff

  replied [DE 125]. The matter is ripe for review.

           Plaintiff’s Renewed Motion for Sanctions seeks to exclude the “green tags 1 ” from

  evidence, or alternatively, to instruct the jury that Sunbelt’s production of the green tags was


  1
    Sunbelt’s placement of a “green tag” on a pipe plug’s rental paperwork indicates that the pipe plug has been
  inspected and is ready for rental. Such tags are also referred to as “rainbow tags.”

                                                            1
Case 9:19-cv-80697-AHS Document 141 Entered on FLSD Docket 07/08/2020 Page 2 of 5



  untimely. In support of its request for sanctions, Plaintiff states that it deposed the manager of the

  Coral Springs Sunbelt Rentals store, Mr. Bedford, on May 5, 2020. Mr. Bedford allegedly testified

  that there was a file in his office related to this case that contained the four green tags attached to

  it, and that this file was present when he began working in this role in February 2018. Additionally,

  Plaintiff argues that Mr. Bedford was the person who signed off on Sunbelt’s interrogatory

  responses, which indicated there were no green tags in Sunbelt’s possession, in “late 2019.” [DE

  13, p. 3]. Plaintiff asserts that the evidence establishes that Defendant willfully failed to provide

  the green tags.

         Sunbelt argues in response [DE 120] that it became aware of the green tags’ location after

  its corporate representative’s deposition, at which time counsel requested that Sunbelt recheck the

  corporate office for the original rental agreement and green tags. [DE 120]. Sunbelt argues that it

  could not locate them at the corporate office, so it asked the current manager of Coral Springs

  store, Mr. Bedford, to check at the local level. It was at this time that the original contract and the

  green tags attached were located. Sunbelt argues that the green tags were inadvertently misplaced

  and inadvertently not produced, and that they were produced once they were located. Sunbelt

  argues the issue is one of the timing of the production of the green tags, and Plaintiff is not

  prejudiced by the timing of the production.

         In reply [DE 125], Plaintiff asserts that the only conclusion that one can reasonably draw

  is that Sunbelt deliberately removed the tags from the paperwork and then produced the paperwork.

                                                Analysis

         The Court first notes that it previously entered an Order on this dispute at DE 110, which

  Order is incorporated herein.

                                                    2
Case 9:19-cv-80697-AHS Document 141 Entered on FLSD Docket 07/08/2020 Page 3 of 5



         Exclusion of evidence, especially critical evidence such as the green tags, is an extremely

  serious sanction. The Eleventh Circuit considers three factors when reviewing a court’s decision

  to exclude undisclosed evidence as a sanction under Rule 37: (1) the importance of the evidence;

  (2) the reason for the party’s failure to disclose the evidence; and (3) the prejudice to the opposing

  party. Bearint ex rel. Bearint v. Dorel Juvenile Group, Inc., 389 F.3d 1339, 1353 (11th Cir. 2004);

  Cooley v. Great S. Wood Preserving, 138 F. App’x 149, 160-61 (11th Cir. 2005).

         The Court finds that the evidence at issue is important; indeed, it is critical. It is the same

  evidence that was addressed in the Court’s previous order, dated May 5, 2020. [DE 110].

  Accordingly, the Court will not restate its finding regarding the first element; i.e., that the evidence

  is important.

           Regarding the second element, it remains clear that Sunbelt failed to timely disclose the

  green tags, despite its obligations under the Federal Rules of Civil Procedure. Plaintiff argues that

  Mr. Bedford’s deposition testimony, which was not attached to the motion for sanctions,

  establishes that Sunbelt should have known that it was in possession of the green tags in February,

  2018, when Mr. Bedford began working at Sunbelt. Sunbelt disagrees, arguing that the green tags’

  location was unknown until long after the corporate representative deposition in this case, when

  Mr. Bedford told counsel that the green tags were at the Coral Springs store. Nonetheless, the

  Court finds that Plaintiff has failed to meet its burden of establishing that the failure to disclose

  the evidence was the result of a deliberate attempt to obstruct the discovery process. Am. Coach

  Lines of Orlando, Inc. v. N. Am. Bus Indus., Inc., 2011 WL 13298578, at *1 (M.D. Fla. Jan. 26,

  2011) (party seeking exclusion of evidence bears the burden of demonstrating its entitlement to

  the same). Based on the record before the Court, the Court finds that there was no bad faith or

                                                     3
Case 9:19-cv-80697-AHS Document 141 Entered on FLSD Docket 07/08/2020 Page 4 of 5



  obstructive conduct on the part of Sunbelt or its counsel.

         The Court rejects Plaintiff’s argument that the only conclusion that can reasonably be

  drawn is that Sunbelt deliberately removed the tags from the paperwork and then disclosed only

  the paperwork without the green tags. This is a strong allegation, but Plaintiff’s evidence

  supporting the allegation is decidedly weak. There are, in fact, alternate conclusions that can be

  drawn. One such reasonable conclusion, which the Court does draw, is that Sunbelt inadvertently

  failed to produce the green tags in a timely manner and subsequently did produce the green tags

  once they were discovered.

         Regarding the third element, prejudice, the Court finds that Plaintiff has failed to establish

  any real prejudice which would justify the harsh sanction of exclusion of the evidence. Since the

  green tags were produced by Defendant while discovery was still ongoing, and since Plaintiff had

  the opportunity to take appropriate depositions after the green tags were produced, there is simply

  no prejudice to Plaintiff. Moreover, because of the remedial steps (including financial sanctions)

  taken by the Court in its prior order, see DE [110], any potential prejudice was eliminated.

         The Court reiterates that this is not a case where the evidence was only discovered by

  Plaintiff at trial or on the eve of trial. Rather, Plaintiff was aware of the evidence at issue by

  February 25, 2020, nearly three months before the May 6, 2020 fact discovery cutoff. Nor was this

  a case where Defendant deliberately hid the evidence. In fact, it was Defendant’s own employee,

  Mr. Bedford, who disclosed the existence of the green tags, and they were produced soon

  thereafter. This shows that there was no bad faith on the part of Defendant. The Court finds that

  both remedies sought by Plaintiff—exclusion of the evidence, or a jury instruction that the

  production was untimely—would thwart the search for justice in this case and are wholly

                                                   4
Case 9:19-cv-80697-AHS Document 141 Entered on FLSD Docket 07/08/2020 Page 5 of 5



  unnecessary under the facts of this case.

          The Court notes that this is an important matter which implicates all parties’ need for a full

  and fair discovery process. The Court has carefully considered the factors established by the

  Eleventh Circuit in arriving at a decision that is fair and equitable to all parties to this case.

          Accordingly, it is hereby ORDERED that Plaintiff’s Renewed Motion for Sanctions

  Related to Defendant’s Failure to Timely Disclose Information, Respond to Discovery, and Update

  Initial Disclosures [DE 113] DENIED.

          DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,
  this 8th day of July, 2020.
                                            _________________________________
                                            WILLIAM MATTHEWMAN
                                            United States Magistrate Judge




                                                     5
